577 So.2d 701 (1991)
Russell White BROTHERS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3478.
District Court of Appeal of Florida, Fourth District.
April 10, 1991.
*702 Bruce S. Rogow and Kenneth E. Delegal, Fort Lauderdale, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Lynn G. Waxman, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant was charged in an amended information with one count of violation of the Florida Racketeering Influenced and Corrupt Organization Act, three counts of criminal conspiracy to traffic in cocaine, and three counts of trafficking in cocaine. The jury returned a verdict finding the appellant guilty of the racketeering charge, two counts of criminal conspiracy to traffic in cocaine and two counts of trafficking in cocaine. The trial court entered judgment on the verdict and sentenced the appellant to nine years imprisonment on the racketeering charge, concurrent with consecutive terms of fifteen years imprisonment and a $250,000 fine on each of the remaining counts. The appellant appeals from his conviction and sentence. We affirm.
We hold that the trial court permissibly stacked the appellant's consecutive minimum mandatory sentences because the appellant arranged the drug transactions at times different from when he actually executed them. He negotiated the first transaction on April 6 and 7 but did not pick up the cocaine until April 8, and he negotiated the second transaction on June 5 or 6 but did not pick up the cocaine until June 7. Thus, the conspiracies were separate and distinct from the trafficking. See Boom v. State, 538 So.2d 476 (Fla. 2d DCA 1989); Berrio v. State, 518 So.2d 979 (Fla. 2d DCA 1988). Contra Short v. State, 572 So.2d 1007 (Fla. 3d DCA 1991). We find no reversible error on the remaining issues. However, we note in passing that we do not consider the merits of the guidelines sentencing departure reasons given by the trial court because they are rendered moot by our decision. AFFIRMED.
HERSEY, C.J., LETTS, J., and WALDEN, JAMES H., Senior Judge, concur.